                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


DAMION NEVILLS,
                                                Case No. 18-12200
            Plaintiff,
                                                SENIOR U.S. DISTRICT JUDGE
v.                                              ARTHUR J. TARNOW

JONATHAN HILDRETH,                              U.S. MAGISTRATE JUDGE
                                                DAVID R. GRAND
            Defendant.

                                     /

 ORDER ADOPTING REPORT AND RECOMMENDATION [28]; GRANTING IN PART
 AND DENYING IN PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [12]

      On July 13, 2018, Plaintiff Damion Nevills filed this prisoner civil rights

action pursuant to 42 U.S.C. § 1983 against Defendant Jonathan Hildreth, a

Corrections Officer of the Michigan Department of Corrections (“MDOC”).

Defendant filed a Motion for Summary Judgment [12] on March 1, 2019. Plaintiff

filed a Response [26] on December 6, 2019. Defendant filed a Reply [27] on

December 19, 2019.

      On December 23, 2019, the Magistrate Judge issued a Report and

Recommendation (“R&R”) [28] recommending that the Court grant in part and deny

in part Defendant’s Motion for Summary Judgment [12] without prejudice and allow

                                  Page 1 of 2
Defendant “to file a renewed summary judgment motion supported by appropriate

evidence.” R&R at 12. Neither party having filed an objection to the R&R and the

Court having reviewed the record, the R&R [28] is hereby ADOPTED and entered

as the findings and conclusions of the Court. On February 6, 2020, Defendant filed

a Renewed Motion for Summary Judgment [31].

      Accordingly,

      IT IS ORDERED that Defendant’s Motion for Summary Judgment [12] is

GRANTED IN PART AND DENIED IN PART WITHOUT PREJUDICE.

      SO ORDERED.


                                     s/Arthur J. Tarnow
                                     Arthur J. Tarnow
Dated: February 12, 2020             Senior United States District Judge




                                   Page 2 of 2
